Citation Nr: 1119135	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a vision disorder, to include diabetic retinopathy, claimed as secondary to service-connected diabetes mellitus.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge; a transcript of this hearing has been associated with the record.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran currently has a vision disorder that was caused by or incurred in service or caused or aggravated by a service-connected disability.

2.  A March 1994 rating decision, which denied service connection for PTSD, is final.

3.  Evidence associated with the claims file since the March 1994 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's service personnel records reflect service at Dan Nang and other areas within the I Corps Tactical Zone of the Republic of Vietnam during the Vietnam War.

5.  There is probative medical evidence of record indicating the Veteran has PTSD as a result of stressors that he experienced in service.

6.  The Veteran completed four years of college.

7.  The Veteran was terminated by his last full-time employer in June 2007.

8.  The appellant's service-connected disabilities consist of coronary artery disease, rated as 60 percent disabling; diabetes mellitus with hypertension, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; diabetic peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; diabetic peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; diabetic peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; diabetic peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable; the combined disability rating is 80 percent.

9.  With full consideration of the appellant's educational background and occupational experience, and with resolution of doubt in the appellant's favor, it is as likely as not that the Veteran's service-connected disabilities are of such severity as to preclude him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a vision disorder, to include diabetic retinopathy, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 3.310 (2010).

2.  Evidence received since the final March 1994 determination wherein the RO denied the Veteran's claim for service connection for PTSD is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

3.  The requirements for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2008).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.

Vision Disorder

Service connection may be granted for any current disability that is the result of a disease contracted in, or an injury sustained while on, active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claims in June 2007 and later, the amendment is applicable to the current claims. 

However, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, after reviewing the evidence in light of the pertinent laws, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a vision disorder.  The competent medical evidence does not show that the Veteran has a current diagnosis of diabetic retinopathy, or that he was diagnosed or treated for said condition during his period of active service.  At an October 2007 VA diabetes examination, it was noted that, except for glasses, the Veteran did not have any visual problems.  In addition, at the Veteran's October 2010 Travel Board hearing, he conceded that he was never diagnosed with diabetic retinopathy.  The record was held open for 30 days so that the Veteran could submit the report of an upcoming eye examination scheduled for November 2007 in case a diagnosis was rendered then, but no records were ever submitted.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, as discussed in detail above, the record shows that the Veteran has never been diagnosed as having a vision disorder during the course of the entire appeal period.   As such, the claim is denied.

Reopening the claim of service connection
 for acquired psychiatric disorder, to include PTSD

The Veteran also seeks service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran initially filed a claim for service connection for PTSD in December 1993, and that claim was considered and denied by the RO in a March 1994 rating decision.  The Veteran did not appeal the decision, and it became final.  38 C.F.R. § 20.1103.  As such, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the March 1994 rating decision that last denied service connection for PTSD, the relevant evidence of record consisted of service treatment records and the Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214).  Subsequently, VA outpatient treatment records, stressor statements, and the Veteran's service personnel records have been associated with the claims file.

The evidence submitted subsequent to the March 1994 decision is new, in that it was not previously of record.  The newly submitted evidence is also material. The claim for PTSD was first denied in March 1994 as there was no evidence of a psychiatric disorder in service and the Veteran failed to report for a VA psychiatric examination and submit a stressor statement.  The evidence received subsequent to the March 1994 rating decision includes the Veteran's service personnel records, which show that he served at Dan Nang and other areas within the I Corps Tactical Zone of the Republic of Vietnam during the Vietnam War.  The evidence also includes VA treatment records which diagnose the Veteran with PTSD and relate the disorder to combat stressors experienced in Vietnam.  Finally, the evidence includes the Veteran's own statement of his claimed stressors, which include being on an assault craft in South Vietnam's I Corps Tactical Zone between 1968 and 1969 and coming under fire; killing a Vietnamese child who had fired on their group with a .50 caliber gun while on perimeter duty in early 1969; and having four members of his unit killed.  In other words, these records relate the current disorder to events in service.  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, this would therefore relate to the unestablished element of a nexus which is necessary to substantiate the Veteran's claim.

Presumed credible, the additional evidence received since the March 1994 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claims for service connection for an acquired psychiatric disability is reopened.  The Board will now proceed to evaluate the claim on the merits.  

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304 (2010).

Under 38 C.F.R. § 3.304(f)(3)(2010), if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304.

If, however, a Veteran's stressor is unrelated to fear of hostile military or terrorist activity, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting information from an independent source, such as service records, that corroborates his testimony or statements.  Cohen, 10 Vet. App. at 146-47; Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Sizemore v. Principi, 18 Vet. App. 264, 270 (2004) (a Veteran's lay testimony alone is insufficient proof of a noncombat stressor).  The available sources for corroboration of a claimed stressor are not directly limited to service records and may also include sources of evidence such as competent lay statements from third-party individuals.  See Cohen, 10 Vet. App. at 143.  Credible supporting evidence of the actual occurrence of an in-service stressor does not require "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Here, the Veteran claims entitlement to service connection for PTSD based on the following stressors: being on an assault craft in South Vietnam's I Corps Tactical Zone between 1968 and 1969 and coming under fire; killing a Vietnamese child who had fired on their group with a .50 caliber gun while on perimeter duty in early 1969; and having four members of his unit killed.

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to a psychiatric or nervous disorder or any symptoms reasonably attributed thereto.  Significantly, his October 1971 Report of Medical History at discharge indicated that his psychiatric state was within normal limits, with no personality deviation.  Therefore, no chronic psychiatric disorder was noted in service.

Service personnel records indicate that the Veteran was stationed in the Republic of Vietnam in from 1968 to 1969.  Specifically, in July 1969 he was cited as having operated the Landing Craft Mechanized, Mark 6, as well as the Landing Craft Mechanized, Mark 8, successfully in the I Corps Tactical Zone of the Republic of Vietnam.  In addition, he was given a citation for his work while assigned to the Lighterage Division of the Operations Department in Da Nang, Vietnam, from August 1969 to November 1969, during which time they lifted equipment and cargo around the clock "under the most difficult conditions" to Da Nang and the amphibious ships of the Seventh Fleet.  

VA treatment records reveal that the Veteran receives ongoing treatment for PTSD after reporting nightmares, intrusive thoughts, and flashbacks related to his experiences in Vietnam.  The Veteran described the same stressors as detailed above in these records.  His treating VA psychiatrist has diagnosed him with PTSD secondary to combat stressors sustained during his time in the brown-water Navy of Vietnam.  He has also been diagnosed with depressive disorder, not otherwise specified, secondary to his PTSD.

At his October 2010 Travel Board hearing, the Veteran testified about his claimed stressors and his experiences in Vietnam.  The undersigned finds the Veteran's testimony credible, and the law recognizes that officials conducting hearings are charged with the evaluation of witness credibility.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).  Further, when making evidentiary determinations, it is the Board's responsibility to weigh the credibility and probative value of all of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

In considering a claim for PTSD, the question of whether the Veteran was exposed to a stressor in service is a factual determination and VA adjudicators are not bound to accept such statements simply because treating medical providers have done so.  In Wood v. Derwinski, 1 Vet. App. 190 (1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)); 6 Vet. App. 91 (1993), the Court set forth the analytical framework for establishing the presence of a recognizable stressor, which is the essential prerequisite to support a diagnosis of PTSD.  The Court analysis divides into two major components: The first component involves the evidence required to demonstrate the existence of an alleged stressful event; the second involves a determination as to whether the stressful event is of the quality required to support the diagnosis of PTSD.

Here, the Veteran's service personnel records establish that the places and circumstances of the his service are consistent with a finding that he was in fear of hostile military or terrorist activity.  He operated various river boats in the transport of equipment and cargo in and around Da Nang, Vietnam, in 1969.  Furthermore, a VA psychiatrist has evaluated the Veteran and provided an opinion that he has PTSD due to his in-service experiences in Vietnam. 

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," a Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained and exceeded.  Further, in specific regard to the Vietnam stressor, the criteria for service connection under 38 C.F.R. § 3.304 for an in-service stressor involving fear of hostile military or terrorist activity has been met.  See 38 C.F.R. § 3.304(f)(3) (requiring that a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor).

The file reflects medical evidence diagnosing PTSD, credible evidence supporting the occurrence of the claimed in-service stressors, and evidence of a link between the disability and the in-service stressors.  As such, granting the benefit of the doubt to the Veteran, the claim is granted.

 TDIU

The Veteran also contends that a TDIU is warranted because he is unable to be substantially employed based on the severity of his service-connected disabilities.  

With respect to the Veteran's claim for TDIU, applicable law provides that a total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Based on the evidence of record, it is clear that the Veteran does meet the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16(a) in that he has the following service-connected disabilities: coronary artery disease, rated as 60 percent disabling; diabetes mellitus with hypertension, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; diabetic peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; diabetic peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; diabetic peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; diabetic peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  In addition, as discussed above, the Veteran shall also be service connected for PTSD, although he has not been assigned a rating for that disability yet.  His current combined disability rating for compensation is 80 percent.  Therefore, the remaining question is whether the Veteran is unemployable as a result of his service-connected disabilities.

In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but nonservice-connected disabilities and advanced age may not factor into the determination.  

The Veteran has a four year college education.  On his February 2008 Application for Increased Compensation Based on Unemployability, he reported that he last worked in June 2007.  He indicated that he had been employed by Goodyear, Inc., as a training coordinator from July 1967 to June 2006, at which time he retired because he could not do his job duties as good as he should.  He indicated that he could not deal with the walking, standing, and heat, so he retired thinking that he could find less strenuous part-time work elsewhere.  

He was then hired as the property manager of a high-end jewelry store in June 2006, but indicated that he was terminated from his position in June 2007.  In October 2010 correspondence, the Veteran's employer at the jewelry store indicated that the Veteran could not perform the duties required of his position, both physically and mentally.  He was unable to lift heavy objects, climb ladders, mow lawns, or perform interior and exterior maintenance.  He also "made minor situations into major events" due to his distrust of the public, fellow employees, and customers.  

In addition, an August 2007 Social Security Administration Disability Determination and Transmittal indicated that the Veteran had been disabled since July 2006 due to coronary artery disease (a service-connected disability) and obesity.  A Physical Residual Functional Capacity Assessment prepared in development of his Social Security Administration claim indicated that the Veteran experiences shortness of breath and fatigue upon undertaking any physical activity.  The Veteran reported that he was able to walk two blocks, but would then have to rest for up to 10 minutes before resuming.  His employer from July 2006 to July 2007 indicated that he was only able to complete approximately one percent of his job duties, and was ultimately terminated from employment due to failing health.  

VA treatment records indicate that the Veteran is "very active in his church."  However, an August 2007 VA psychiatric evaluation assigned him a Global Assessment of Functioning (GAF) score of 50, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Based on a review of the relevant evidence relating to his service-connected disabilities and occupational history discussed above, and giving the benefit of the doubt to the appellant, the Board finds that the Veteran is precluded from substantially gainful employment by his service-connected disabilities.  The Veteran's most recent employer noted that the Veteran had to be terminated due to his inability to perform the duties of his job and his "very short fuse" with fellow employees and customers.  The Social Security Administration has determined that the Veteran became too disabled to work on account of his service-connected coronary artery disease as of July 2006.  He has been assigned a GAF of 50 by his treating VA psychiatrist, and the Veteran testified that he can only stand approximately 10 minutes before he has to sit down.    

Given the foregoing, the Board finds that the Veteran is precluded from substantially gainful employment due to his service-connected disabilities, to include PTSD and coronary artery disease.  As the Veteran's inability to work around people interferes with his capacity to engage in substantially gainful employment, and the Social Security Administration found that the Veteran is unable to maintain employment due to his coronary artery disease symptoms, a total disability rating based on individual unemployability is warranted.  

ORDER

Service connection for diabetic retinopathy is denied.

New and material evidence having been presented, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Service connection for PTSD is granted.

A TDIU is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


